Status of Claims
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 13, 2021 has been entered.
This is a notice of allowance in reply to the RCE filed on January 13, 2021.
Claims 1, 6-9, 11 and 16-21 have been amended.
Claims 1-22 are allowed.
This action includes a Reason for Allowance.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The rejection of claims 1-22 under 35 USC § 103(a) is withdrawn in light of Applicant’s arguments (pages 10-12) and amendments.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art references of record are Hileman et al., (US 2003/0040944 A1) and Konrardi et al. (US 10,156848 B1), as set forth in the art rejection of the Office action dated October 13, 2020.  These references do not fully teach or suggest all of the claimed details regarding claims 1, 11 and 20: one or more processors; and one or more memory resources storing instructions that, when executed by die one or more processors, cause the on-demand transportation management system to perform operations comprising: receiving a transport request in connection with an on-demand transportation service, the transport request indicating a start location and a destination, determining a set of candidate vehicles available to service the transport request, wherein the set of candidate vehicles comprises one or more autonomous vehicles; determining a non-trip risk value for servicing the transport request based at least in part on a type of the start location or a 
The prior art references most closely resembling the Applicant’s claimed invention are Hileman et al., (US 2003/0040944 A1) and Konrardi et al. (US 10,156848 B1).
First, Hileman et al., discloses an on demand transportation service which receive transport request and based on the request, provides an optimal transportation routes and vehicles.
Second, Konrardi et al., discloses an autonomous vehicle operation adjustment based upon route which determines risk associated with road segments considering the start location or type of location.
With the current 2019 PEG the amended claims have been deemed statutory since they fall into at least one statutory class of subject matter and there is not abstract ideas. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bogovich et al., (US 8,606,512 B1) disclose a route risk mitigation.
Brinkmann et al., (US 9,141,995 B1) disclose a driving trip and pattern analysis.
Hobbs et al., (US 9,188,985 B1) disclose suggesting a route based on desired amount of driver interaction.
Gibson et al., (US 2017/0234689 A1) disclose a real time risk assessment and operational changes with semi-autonomous vehicles.
Levinson et al., (US 9,507,346 B1) disclose a teleoperation system and method for trajectory modification of autonomous vehicles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADJA CHONG whose telephone number is (571)270-3939.  The examiner can normally be reached on Monday-Tuesday 8:00 am - 5:00 pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW GART can be reached on 571.272.3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NADJA N CHONG CRUZ/
Primary Examiner, Art Unit 3623